Name: Council Regulation (EEC) No 1930/90 of 29 June 1990 amending Regulation (EEC) No 3972/86 on food-aid policy and food-aid management, Regulation (EEC) No 2507/88 on the implementation of storage programmes and early warning systems and Regulation (EEC) No 2508/88 on the implementation of co-financing operations for the purchase of food products or seeds by international bodies or non-governmental organizations
 Type: Regulation
 Subject Matter: marketing;  financing and investment;  cooperation policy;  foodstuff;  means of agricultural production;  distributive trades
 Date Published: nan

 No L 174/6 7. 7 . 90Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1930/90 of 29 June 1990 amending Regulation (EEC) No 3972/86 on food-aid policy and food-aid management, Regulation (EEC) No 2507/88 on the implementation of storage programmes and early warning systems and Regulation (EEC) No 2508/88 on the implementation of co-financing operations for the purchase of food products or seeds by international bodies or non-governmental organizations THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3972/86 is hereby amended as follows : Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parli ­ ament ('), Whereas Regulations (EEC) No 3972/86 (2), (EEC) No 2507/88 (J) and (EEC) No 2508/88 (4) establish that, for the purpose of implementation of some of their provi ­ sions, the Commission shall be assisted by a committee ; Whereas Decision 87/373/EEC (*) laid down the proce ­ dures for the exercise of implementing powers conferred on the Commission ; Whereas the procedure for the Food Aid Committee laid down in Regulation (EEC) No 3972/86 does not conform to the rules set out in Decision 87/373/EEC and should consequently be adapted with a view to complying with the said rules ; Whereas the Food Aid Committee should also assist the Commission in the application of Regulations (EEC) No 2507/88 and (EEC) No 2508 /88 in accordance with the same procedure ; whereas these Regulations should, there ­ fore, be modified accordingly ; Whereas Regulations (EEC) No 3972/86, (EEC) No 2507/88 and (EEC) No 2508/88 are applicable only until 30 June 1990 and should be given permanent effect ; Whereas the Treaty does not provide, for the adoption of this Regulation , powers other than those of Article 235, 1 . Article 7 ( 1 ) is replaced by .the following : ' 1 . The Commission shall be assisted by a Food Aid Committee, hereinafter referred to as " the Committee", composed of the representatives of the Member States and chaired by the representative of the Commission.' 2 . Article 8 is replaced by the following : Article 8 Where the procedure laid down in this Article is to be followed, the representative of the Commission shall submit to the committee a draft of the measures to be taken . The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article . The chairman shall not vote . The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith . In that event, the Commission shall defer application of the measures which it has decided for two months from the date of communication . The Council , acting by a qualilfied majority, may take a different decision within the time limit referred to in the previous paragraph .' Article 2 1 . Regulations (EEC) No 2507/88 and (EEC) No (') Opinion delivered on 15 June 1990 (not yet published in the Official Journal). (2) OJ No L 370, 30 . 12 . 1986, p. 1 (Corrigendum in OJ No L 42, 12 . 2 . 1987, p. 54); as amended by Regulation (EEC) No 1750/89 (OJ No L 172, 21 . 6 . 1989 , p. 1 ). ( ¢') OJ No L 220 , 11 . 8 . 1988 ( p. 1 ; as amended by Regulation (EEC) No 1751 /89 (OJ No L 172, 21 . 6 . 1989, p. 2). (4) OJ No L 220, 11 . 8 . 1988 , p. 4 ; as amended by Regulation 2508/88 are hereby amended as follows : (a) in Article 8 ( 1 ) of Regulation (EEC) No 2507/88 and Article 3 ( 1 ) of Regulation (EEC) No 2508/88 , 'shall be taken by the Commission ' is replaced by 'are adopted according to the procedure defined in paragraph 2' ; (EEC) No 1752/89 (OJ No L 172, 21 . 6 . 1989, p. 3). O OJ No L 197, 18 . 7 . 1987, p. 33). 7. 7. 90 Official Journal of the European Communities No L 174/7 (b) Article 8 (2) and (3) of Regulation (EEC) No 2507/88 and Article 3 (2) and (3) of Regulation (EEC) No 2508/88 is replaced by the following : '2 . The Commission shall be assisted by the Food Aid Committee established by Article 7 ( 1 ) of Regula ­ tion (EEC) No 3972/86 according to the procedure laid down by Article 8 of the said Regulation.' 2. Paragraph 4 of Article 8 and of Article 3 of, respecti ­ vely, Regulations (EEC) No 2507/88 and (EEC) No 2508/88 becomes paragraph 3 . Article 3 The second paragraph of Articles 14, 13 and 9 of Regula ­ tions (EEC) No 3972/86, (EEC) No 2507/88 and (EEC) No 2508/88 , respectively, is deleted . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1990 . For the Council The President M. SMITH